Citation Nr: 1517512	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  13-09 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an apportionment of the Veteran's VA compensation benefits in excess of $240.00 a month. 


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to March 1978.  The Appellant is his spouse.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2012 decision of the Department of Veterans Affairs (VA) Regional Office in Salt Lake City, Utah (RO) which granted a $240.00 a month apportionment of the Veteran's benefits to the Appellant effective October 1, 2011.  


FINDINGS OF FACT

1.  For the entire appeal period, the Appellant has not established that the Veteran was not reasonably discharging his responsibility for her support.

2.  The Appellant has established undue financial hardship.

3.  Any additional apportionment of VA benefits in excess of $240.00 a month would result in undue financial hardship to the Veteran.


CONCLUSION OF LAW

The criteria for an apportionment of VA benefits, in excess of $240.00 a month, have not been met.  38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 3.450, 3.451, 3.452, 3.458 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

This appeal concerns a claim for benefits under chapter 53 of title 38, United States Code.  The rules governing VA notice and assistance upon receipt of a claim for benefits as outlined in 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 38 C.F.R. 
§ 3.159, the Veterans Claims Assistance Act of 2000 (VCAA), do not apply to claims for benefits provided under chapters other than chapter 51.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  While the VCAA does not apply to decisions regarding how benefits are paid, VA rules do include special procedural requirements for simultaneously contested claims, such as a claim for apportionment.  See 38 C.F.R. §§ 19.100, 19.101, and 19.102 (2014); Barger v. Principi, 16 Vet. App. 132, 138 (2002) (holding that the notice and duty to assist provisions of the VCAA do not apply to chapter 53 waiver of recovery matters, as chapter 53 already contains its own notice provisions). 

A claim for an apportionment is a "contested claim," and is subject to the special procedural regulations set forth in 38 C.F.R. §§ 19.100 , 19.101, and 19.102 (2014). The Board finds that the applicable contested claims procedures were followed in this case as the RO provided the Appellant with notice of her procedural and appellate rights along with the decision, as well as in a March 2013 statement of the case.  A March 2013 notice of the appeal and statement of the case were also sent to the Veteran. 

Apportionment Law and Analysis

A Veteran's benefits may be apportioned if the Veteran is not residing with his spouse or children, and a claim for apportionment is filed for or on behalf of the spouse or children.  38 C.F.R. § 3.452(a) (2014).  VA regulations provide for two types of apportionments.  The first type is a "general" apportionment, which may be paid under the circumstances set forth in 38 C.F.R. § 3.450.  All or any part of the compensation payable on account of any Veteran may be apportioned if the Veteran is not residing with his spouse or children, and the Veteran is not reasonably discharging his responsibility for the spouse's or children's support.  38 U.S.C.A. 
§ 5307(a)(2) (West 2002); 38 C.F.R. § 3.450(a)(1)(ii) (2014).  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment.  38 C.F.R. § 3.450 (2014); Hall v. Brown, 5 Vet. App. 294 (1993). 

The second type is a "special" apportionment.  Under this type of apportionment, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be specially apportioned between the Veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the Veteran, his dependents and the apportionment claimants.  The amount apportioned should generally be consistent with the total number of dependents involved.  Ordinarily, apportionment of more than 50 percent of the Veteran's benefits would constitute undue hardship on him or her, while apportionment of less than 20 percent of his or her benefits would not provide a reasonable amount for any apportionee.  38 C.F.R. § 3.451 (2014). 

Both of these types of apportionments (either "general" or "special" apportionment) are payable to a spouse or dependent.  38 U.S.C.A. § 5307(a)(2) (West 2002); 
38 C.F.R. §§ 3.450(a)(1)(ii), 3.451 (2014). 

The Appellant contends in her substantive appeal that her current allotment of $240.00 a month is insufficient.  In a June 2012 notice of disagreement, she contends that because the Veteran is in receipt of VA service-connected benefits at a rate applicable to a veteran with three dependent children, that an apportionment of those benefits is warranted.  The Veteran and representative contend in a March 2015 statement that an apportionment in excess of $240.00 a month would result in undue hardship for the Veteran.  After a review of all the evidence, the Board finds that an apportionment of the Veteran's benefits in excess of $240.00 a month is not warranted. 

All or any part of the compensation payable on account of any Veteran may be apportioned if the Veteran is not residing with his spouse or children, and the Veteran is not reasonably discharging his responsibility for the spouse's or children's support.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. § 3.450(a)(1)(ii).  The Board finds that for the entire appeal period the Appellant has not established that the Veteran was not reasonably discharging his responsibility for her support; thus, an apportionment is not warranted under the general apportionment provisions of 
38 C.F.R. § 3.450.  

The Appellant alleged in a June 2012 statement that the Veteran has not contributed any funds toward her support or the support of their minor children, and the Board finds that her statement is credible as the Veteran did not identify any contributions made to his spouse or children in a March 2012 income and expense statement.  In light of the RO's award of an apportionment of the Veteran's benefits from October 1, 2011, however, the Board finds that for the entire appeal period, the Veteran has been reasonably discharging his responsibility for support of the Appellant as the apportionment of the Veteran's benefits was awarded to the Appellant for her support.  See 38 U.S.C.A. § 5307(a)(2) (West 2002); 38 C.F.R. § 3.450(a)(1)(ii) (2014).  Accordingly, the Board finds that the Appellant has not established that the Veteran was not reasonably discharging his responsibility for her support.  See 
38 U.S.C.A. § 5307(a)(2) (West 2002); 38 C.F.R. § 3.450(a)(1)(ii).  For these reasons, the Board finds no basis to award the Appellant an apportionment of the Veteran's benefits pursuant to 38 C.F.R. § 3.450.

The Board will next consider whether the grant of a special apportionment of the Veteran's benefits for the Appellant's support is warranted.  Where hardship is shown to exist, a Veteran's compensation may be specially apportioned to the Veteran's dependents as long as such apportionment would not cause undue hardship to other persons in interest including the veteran.  38 C.F.R. § 3.451.  The provisions for special apportionment were apparently designed to provide for an apportionment in situations where a Veteran is reasonably discharging his responsibility for the support of any claimant who might be entitled to a "general" apportionment, but where special circumstances exist which warrant giving additional support to "dependents."  The "benefit-of-the-doubt" rule is not for application in a contested claim such as this case because the benefit of the doubt cannot be given to both the Veteran and claimant simultaneously.  Elias v. Brown, 10 Vet. App. 259, 263 (1997). 

After a review of all the evidence, the Board finds that for the entire appeal period, the Appellant has established undue financial hardship.  In a July 2010 income and expense statement, the Appellant identified monthly income in the amount of $532.00 a month received in Public Assistance (TANF); however, attached public assistance records, which the Board finds is more accurate, reflects $562.00 a month issued by TANF.  She identified $1647.00 in monthly expenses.  This included $750.00 for rent or mortgage payments; $400 for utilities; $117.00 for telephone, internet, and cable; $200 for clothing and sundries; $10 for school expenses; $124.00 for auto insurance; and $45 for cell phone bills.  The Appellant also indicated that she received $661.00 a month in food stamps for food costs.  Based on the income and expenses identified above, the Board finds that for the entire appeal period, the Appellant's living expenses will exceed her available income, even with consideration of the $240.00 a month she now receives through the grant of an apportionment.  Accordingly, the Board finds that the Appellant has established the element of undue financial hardship under the special apportionment provisions of 38 C.F.R. § 3.451.

The Board finds that the Veteran is shown to have income limited to his VA compensation benefits.  In April 2012 income and expense statement, the Veteran identified receiving $1,261 a month in VA compensation.  This amount, reduced by the $240.00 a month apportionment awarded to the Appellant, would result in an income of $1,021 a month.  The Veteran identified $1,014.00 in monthly expenses to include $420.00 for rent or mortgage payments; $200 for food; $87 for utilities; $42.00 for telephone bills; $58.00 for clothing; $32.00 for medical expenses; $145.00 for transportation and gas; and $30.00 for entertainment.  The Veteran's monthly income is shown to exceed his expenses by just $7.00 a month.  Accordingly, the Board finds that an additional apportionment of the Veteran's VA benefits, in excess of $240.00 a month, would result in a financial hardship to the Veteran.  

While hardship is shown to exist, because an additional apportionment of VA benefits in excess of $240.00 a month would cause undue hardship on the Veteran, the Board finds that the Appellant is not entitled to an additional, special apportionment of the Veteran's VA compensation benefits under the provisions of 38 C.F.R. § 3.451.  For the reasons discussed above, the Board finds that the evidence is against the appeal for an apportionment in excess of $240.00 under both 38 C.F.R. §§ 3.450 and 3.451, and the claim must be denied.


ORDER

An apportionment of VA compensation benefits, in excess of $240.00, is denied. 




____________________________________________
K.J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


